UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMANUEL UZUEGBUNAM,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-96-43)


Submitted:   January 28, 2005          Decided:     February 18, 2005


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emmanuel Uzuegbunam, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Emmanuel Uzuegbunam, a federal prisoner, seeks to appeal

the district court’s order construing his petition for a writ of

error    coram    nobis    filed       under   the    All   Writs    Act,        28   U.S.C.

§ 1651(a) (2000), as a second or successive motion under 28 U.S.C.

§ 2255 (2000), and dismissing it for lack of jurisdiction.                                 The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                28 U.S.C.

§   2253(c)(2)     (2000).        A    prisoner      satisfies      this    standard        by

demonstrating       that    reasonable         jurists      would     find       that      his

constitutional      claims       are    debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Uzuegbunam has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal   contentions        are    adequately     presented            in   the

materials      before     the    court    and     argument    would        not    aid      the

decisional process.

                                                                                 DISMISSED